      Case: 1:20-cv-05834 Document #: 1 Filed: 09/30/20 Page 1 of 13 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

CHICAGO & VICINITY LABORERS’         )
DISTRICT COUNCIL PENSION FUND,       )
CHICAGO & VICINITY LABORERS’         )
DISTRICT COUNCIL WELFARE FUND,       )
CHICAGO & VICINITY LABORERS’         )
DISTRICT COUNCIL RETIREE HEALTH      )
AND WELFARE FUND, and CATHERINE      )
WENSKUS, not individually but as     )
Administrator of the Funds,          )
                                     )
                      Plaintiffs,    )                      Case No. 20 cv 5834
       v.                            )
                                     )
JB CONSTRUCTION CONTRACTORS, INC., )
d/b/a J.B. CONSTRUCTION, an Illinois )
corporation,                         )
                                     )
                      Defendant.     )


                                         COMPLAINT

       Plaintiffs, Chicago & Vicinity Laborers’ District Council Pension Fund, Chicago &

Vicinity Laborers’ District Council Health & Welfare Fund, Chicago & Vicinity Laborers’

District Council Retiree Health & Welfare Fund, and Catherine Wenskus, not individually but as

Administrator of the Funds, (collectively the “Funds”), by their attorneys Patrick T. Wallace,

Amy Carollo, G. Ryan Liska, Katherine C.V. Mosenson and Sara S. Schumann, and for their

Complaint against JB Construction Contractors, Inc. d/b/a J.B. Construction, state:

                                           COUNT I

                            (Failure to Pay Benefit Contributions)

       1.      Jurisdiction is based on Sections 502(e)(1) and (2) and 515 of the Employee

Retirement Income Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. §§1132 (e)(1) and



                                                1
      Case: 1:20-cv-05834 Document #: 1 Filed: 09/30/20 Page 2 of 13 PageID #:2




(2) and 1145, Section 301(a) of the Labor Management Relations Act (“LMRA”) of 1947 as

amended, 29 U.S.C. §185(a), 28 U.S.C. §1331, and federal common law.

        2.      Venue is proper pursuant to Section 502(e)(2) of ERISA, 29 U.S.C. §1132(e)(2),

and 28 U.S.C. §1391 (a) and (b).

        3.      The Funds are multiemployer benefit plans within the meanings of Sections 3(3)

and 3(37) of ERISA. 29 U.S.C. §1002(3) and 37(A). They are established and maintained

pursuant to their respective Agreements and Declarations of Trust in accordance with Section

302(c)(5) of the LMRA. 29 U.S.C. § 186(c)(5). The Funds have offices and conduct business

within this District.

        4.      Plaintiff Catherine Wenskus (“Wenskus”) is the Administrator of the Funds, and

has been duly authorized by the Funds’ Trustees to act on behalf of the Funds in the collection of

employer contributions owed to the Funds and to the Construction and General District Council

of Chicago and Vicinity Training Fund, and with respect to the collection by the Funds of

amounts which have been or are required to be withheld from the wages of employees in

payment of Union dues for transmittal to the Construction and General Laborers’ District

Council of Chicago and Vicinity (the “Union”). With respect to such matters, Wenskus is a

fiduciary of the Funds within the meaning of Section 3(21)(A) of ERISA, 29 U.S.C.

§1002(21)(A).

        5.      Defendant JB Construction Contractors, Inc. d/b/a J.B. Construction, (hereinafter

“Company”), does business within this District and was at all times relevant herein an employer

within the meaning of Section 3(5) of ERISA, 29 U.S.C. §1002(5), and Section 301(a) of the

LMRA, 29 U.S.C. §185(c).




                                                2
      Case: 1:20-cv-05834 Document #: 1 Filed: 09/30/20 Page 3 of 13 PageID #:3




       6.      The Union is a labor organization within the meaning of 29 U.S.C. §185(a). The

Union and the Company have been parties to a collective bargaining agreement, which became

effective June 3, 2020 (“Agreement”). (A true and accurate copy of the Independent Construction

Industry Collective Bargaining Agreement signed by the Company which adopts and incorporates

the various area-wide collective bargaining agreements and the Funds’ respective Agreements and

Declarations of Trust is attached hereto as Exhibit A.)

       7.      The Funds have been duly authorized by the Construction and General Laborers’

District Council of Chicago and Vicinity Training Fund (the “Training Fund”), the Midwest

Construction Industry Advancement Fund (“MCIAF”), the Chicagoland Construction Safety

Council (the “Safety Fund”), the Laborers’ Employers’ Cooperation and Education Trust

(“LECET”), the Midwest Construction Industry Advancement Fund (the “MCIAF”), the

CDCNI/CAWCC Contractors’ Industry Advancement Fund (the “Wall & Ceiling Fund”), the

CISCO Uniform Drug/Alcohol Abuse Program (“CISCO”), the Laborers’ District Council Labor

Management Committee Cooperative (“LCDMC”), the CARCO Industry Advancement Fund

(“CARCO”), the Underground Contractors Association (“UCA”), and the Chicago Area

Independent Construction Association (“CAICA”) to act as an agent in the collection of

contributions due to those funds.

       8.      The Agreement and the Funds’ respective Agreements and Declarations of Trust

obligate the Company to make contributions on behalf of its employees covered by the

Agreement, and to submit monthly remittance reports in which the Company, inter alia,

identifies the employees covered under the Agreements and the amount of contributions to be

remitted to the Funds on behalf of each covered employee. Pursuant to the terms of the

Agreement, and the Funds’ respective Agreements and Declarations of Trust, contributions



                                                 3
      Case: 1:20-cv-05834 Document #: 1 Filed: 09/30/20 Page 4 of 13 PageID #:4




which are not submitted in a timely fashion are assessed 20 percent liquidated damages plus

interest.

        9.     The Agreement and the Funds’ respective Agreements and Declarations of Trust

require the Company to submit its books and records to the Funds on demand for an audit to

determine benefit contribution compliance.

        10.    The Agreement requires the Company to obtain and maintain a surety bond to

guaranty the payment of future wages, pension and welfare benefits.

        11.    The Company entered into a Contract for Cash Bond with the Funds, requiring the

Company to pay $500.00 per month, starting July 15, 2020 and ending April 15, 2020. A copy

of the Contract for Cash Bond is attached as Exhibit B.

        12.    The Company paid the July 2020 payment but failed to pay its August 2020

forward Contract for Cash Bond payments.

        13.    Notwithstanding the obligations imposed by the Agreement and the Funds’

respective Agreements and Declarations of Trust, the Company has:

        (a)    failed to submit reports and/or pay contributions to Plaintiff Pension Fund for

June 2020 forward, thereby depriving the Laborers’ Pension Fund of contributions, income and

information needed to administer the Fund and jeopardizing the pension benefits of the

participants and beneficiaries;

        (b)    failed to submit reports and/or pay contributions to Plaintiff Welfare Fund for

June 2020 forward, thereby depriving the Welfare Fund of contributions, income and

information needed to administer the Fund and jeopardizing the health and welfare benefits of

the participants and beneficiaries;




                                                4
      Case: 1:20-cv-05834 Document #: 1 Filed: 09/30/20 Page 5 of 13 PageID #:5




       (c)     failed to submit reports and/or pay contributions to Retiree Welfare Fund for June

2020 forward, thereby depriving the Retiree Welfare Fund of contributions, income and

information needed to administer the Fund and jeopardizing the health and welfare benefits of

the participants and beneficiaries;

       (d)     failed to submit reports and/or pay contributions to Laborers’ Training Fund for

June 2020 forward, thereby depriving the Laborers’ Training Fund of contributions, income and

information needed to administer the Fund and jeopardizing the training fund benefits of the

participants and beneficiaries; and

       (e)     failed to submit reports and/or pay contributions owed to one or more of the other

affiliated funds identified in Paragraph 7 above for June 2020 forward, thereby depriving said

fund(s) of contributions, income and information needed to administer said fund(s) and

jeopardizing the benefits of the participants and beneficiaries.

       14.     The Company’s actions in failing to submit timely reports and contributions and

pay its monthly bond payments violate Section 515 of ERISA, 29 U.S.C. §1145, and Section 301

of the LMRA, 29 U.S.C. §185, and the Contract for Cash Bond.

       15.     Pursuant to Section 502(g)(2) of ERISA, 29 U.S.C. §1132 (g)(2), Section 301 of

the LMRA, 29 U.S.C. §185, federal common law, the terms of the Agreement and the Funds’

respective Trust Agreements, and the terms of the Contract for Cash Bond, the Company is liable

to the Funds for unpaid contributions, as well as interest and liquidated damages on the unpaid

contributions, accumulated liquidated damages, audit costs, reasonable attorneys’ fees and costs,

the remaining cash bond payments, and such other legal and equitable relief as the Court deems

appropriate.




                                                  5
      Case: 1:20-cv-05834 Document #: 1 Filed: 09/30/20 Page 6 of 13 PageID #:6




          WHEREFORE, Plaintiffs respectfully request this Court enter a judgment against

Defendant JB Construction Contractors, Inc. d/b/a J.B. Construction as follows:

          a.     ordering the Company to submit benefit reports and pay all contributions for

June 2020 forward and to submit to an audit upon demand;

          b.     ordering the Company to submit the remaining cash bond payments

          c.     entering judgment in sum certain against Defendant Company on the amounts due

and owing as pled in the Complaint, and pursuant to the amounts revealed as owing pursuant to

the June 2020 forward reports, and audit, if any, including contributions, interest, liquidated

damages, bond payments, audit costs, and attorneys’ fees and costs; and

          d.     awarding Plaintiffs any further legal and equitable relief as the Court deems just

and appropriate.

                                                 COUNT II

                                    (Failure to Pay Union Dues)

          16.    Plaintiffs reallege paragraphs 1 through 15 of Count I as though fully set forth

herein.

          17.    Pursuant to agreement, the Funds have been duly designated to serve as collection

agents for the Union in that the Funds have been given the authority to collect from employers

union dues which have been or should have been deducted from the wages of covered

employees.

          18.    Dues reports and dues contributions are due by the 10th day following the month in

which the work was performed. Dues reports and dues contributions which are not submitted in a

timely fashion are assessed liquidated damages.




                                                   6
      Case: 1:20-cv-05834 Document #: 1 Filed: 09/30/20 Page 7 of 13 PageID #:7




       19.     Notwithstanding the obligations imposed by the Agreement and the Funds’

respective Agreements and Declarations of Trust the Company failed to submit Union dues

reports and dues that were or should have been withheld from the wages of its employees

performing covered work for the period of June 2020 forward, thereby depriving the Union of

income and information necessary to determine dues submission compliance.

       20.     Pursuant to the Agreement and Federal Common Law, the Company is liable to

the Funds for the unpaid Union dues, as well as liquidated damages, accumulated liquidated

damages, audit costs, reasonable attorneys’ fees and costs as the Union’s collection agent, and

such other legal and equitable relief as the Court deems appropriate.

       WHEREFORE, Plaintiffs respectfully request this Court enter a judgment against

Defendant JB Construction Contractors, Inc. d/b/a J.B. Construction. as follows:

       a.      ordering the Company to submit dues reports and pay all dues for the time period

of June 2020 forward;

       b.      ordering the Company to submit its books and records to an audit upon demand to

determine dues contributions compliance;

       c.      entering judgment in sum certain against the Company on the amounts due and

owing pursuant to the June 2020 forward dues reports, and on any amounts found due and owing

pursuant to the audit, including dues, interest, liquidated damages, accumulated liquidated

damages, and attorneys’ fees and costs; and

       d.      awarding Plaintiffs any further legal and equitable relief as the Court deems just

and appropriate.




                                                 7
     Case: 1:20-cv-05834 Document #: 1 Filed: 09/30/20 Page 8 of 13 PageID #:8




September 30, 2020                           Laborers’ Pension Fund, et al.

                                             By: /s/ Amy Carollo
                                                     Amy Carollo
Amy Carollo
Office of Fund Counsel
111 W. Jackson Blvd., Suite 1415
Chicago, IL 60604
(312) 692-1540




                                         8
Case: 1:20-cv-05834 Document #: 1 Filed: 09/30/20 Page 9 of 13 PageID #:9




                                                                            Exhibit A
Case: 1:20-cv-05834 Document #: 1 Filed: 09/30/20 Page 10 of 13 PageID #:10




                                                                      Exhibit B
Case: 1:20-cv-05834 Document #: 1 Filed: 09/30/20 Page 11 of 13 PageID #:11
Case: 1:20-cv-05834 Document #: 1 Filed: 09/30/20 Page 12 of 13 PageID #:12
Case: 1:20-cv-05834 Document #: 1 Filed: 09/30/20 Page 13 of 13 PageID #:13
